Citation Nr: 0522215	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  03-05 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut



THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for the service-connected bilateral otitis media.  

2.  Entitlement to a compensable rating for the service-
connected bilateral perforation of tympanic membranes.  

3.  Entitlement a compensable rating for the service-
connected bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1967 to March 
1969.  

This case initially comes to the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 decision of the RO 
that continued a noncompensable rating for the then service-
connected left ear hearing loss.  

The Board notes that, in a Decision Review Officer Conference 
report dated in February 2003, the veteran presented claims 
of service connection for right ear hearing loss and 
increased rating claims for service-connected bilateral 
otitis media and bilateral tympanic membrane perforation.  

In a May 2003 rating action, the RO confirmed and continued 
the 10 percent rating for service-connected chronic bilateral 
otitis media and the noncompensable rating for service-
connected bilateral tympanic membrane perforation.  

The RO also granted service connection for a right ear 
hearing loss.  The RO rephrased the issue as that of a 
compensable evaluation for the service-connected bilateral 
hearing loss.  

In June 2005, the veteran testified at a personal hearing 
held at the RO before the undersigned Veterans Law Judge.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  

VA will notify the veteran if further action is required on 
his part.  



REMAND

With respect to the issues of higher ratings for disabilities 
manifested by bilateral otitis media, bilateral perforated 
tympanic membranes and bilateral hearing loss, the Board 
finds that additional development is necessary prior to 
appellate review.  

The veteran has testified at the recent hearing that the 
service-connected conditions have worsened and requested 
current VA examinations.  The most recent VA examinations 
were performed in February 2003.  

In an October 2003 VA clinical record, it was noted that the 
veteran was fitted with hearing aids, and at his hearing, the 
veteran testified that he received ongoing medical treatment 
from his private physician for his other service-connected 
conditions.  

The veteran's claims file contains medical records from the 
University of Connecticut Health Center, but there are no 
records of medical treatment for ear disease from the 
veteran's private treating physician.  

Given outstanding medical records and the veteran's 
assertions of increased disability, VA examinations are 
warranted to provide a more complete disability picture.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to ask the veteran to provide the dates 
of treatment for ear disease by Dr. G, as 
well as his full name, and address.  The 
RO should also ask the veteran to provide 
the dates of treatment for sinusitis with 
headaches, as well as the full name and 
address of any VA or non-VA healthcare 
provider.  The RO should then obtain all 
records of treatment reported by the 
veteran.  

2.  The veteran should be afforded VA 
examination in order to determine the 
current severity of the service-connected 
bilateral hearing loss, bilateral otitis 
media and residuals of perforation of 
tympanic membranes.  The claims folder is 
to be made available to the examiners 
prior to the examinations.  All tests 
deemed necessary should be conducted.  All 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  The examiner(s) should 
describe all symptoms of the veteran's 
hearing loss and ear disease disabilities.  

3.  Following completion of the 
development requested hereinabove, the RO 
should undertake to review the claims for 
increase ratings for service-connected 
bilateral hearing loss, bilateral otitis 
media, and bilateral perforation of 
tympanic membranes.  If any benefit on 
appeal remains denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence, and discussion of all pertinent 
regulations.  They should be given a 
reasonable opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


